DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sevier et al. (U.S.P.G. Pub. No. 2014/0158770) in view of Stevens (U.S.P.G. Pub. No. 2012/0278616).
	Regarding claim 1, Sevier et al. (U.S.P.G. Pub. No. 2014/0158770) discloses:
A mobile computing device comprising: 
a camera (paragraph [0027], bar code reading terminal has a lens which acquires image frames); 
a processor (paragraph [0027], Control circuit with CPU); and 
a memory resource (paragraphs [0027], [0035], [0041])
wherein the processor is operable to execute the printing device control application to: 
control the camera to capture a series of images of a region surrounding the mobile computing device using a plurality of image settings (paragraphs [0037], [0038] [0041], [0044]-[0046], a series of frames is captured with various settings related to storage and format); 
process individual images of the series of images using a corresponding image setting of the plurality of image settings (Figure 5, paragraph [0032], [0036], [0037], [0041], the images are processed as described); 
detect, by processing the individual images, a graphical encoding element in at least a first image of the series of images, using the corresponding image setting of the at least first image (Figure 5, paragraphs [0037]-[0041], the presence of the bar code (indicia) is detected); and 
upon the graphical encoding element in the at least first image being detected, perform one or more operations to implement an encoding recognition state to interpret an encoding of the detected graphical encoding element (paragraph [0037]-[0041], the bar code is decoded)
	Sevier et al. does not explicitly disclose:
Wherein the memory resource stores a printing device control application; 
	Stevens (U.S.P.G. Pub. No. 2012/0278616) discloses:
a memory resource to store a printing device control application (paragraph [0031], the mobile device runs an application); 
control the camera to capture an image of a region surrounding the mobile computing device using a plurality of image settings (paragraph [0032], the mobile device uses the camera to scan the code)
detect, by processing the individual image, a graphical encoding element in at least the image (paragraph [0032], the code is detected)
upon the graphical encoding element in the image being detected, perform one or more operations to implement an encoding recognition state to interpret an encoding of the detected graphical encoding element (paragraph [0032], the code provided is decoded)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the memory resource storing a printing device control application of Stevens with the system of Sevier such that the system would be configured to enable the mobile device to communicate with the MFP via interpreted QR code.  The suggestion/motivation would be in order to “creat[e] a system of services that doesn’t rely on a person to enter any key personal information or creatively follow numerous series of steps” (paragraph [0010] of the Stevens reference).

Regarding claim 2, Sevier additionally discloses:
wherein the processor performs the one or more operations by: 
making a determination as to whether the at least first image satisfies a threshold for recognizing the encoding of the detected graphical encoding element in the at least first image (Figure 5, paragraphs [0038], [0039], it is determined if the threshold value for the fail count is exceeded for the image read)

	Regarding claim 10, Sevier additionally discloses:
wherein the image setting includes an image capture setting of the camera (paragraphs [0037], [0038] [0041], [0044]-[0046], a series of frames is captured with various settings related to storage and format);

	Regarding claim 12, Sevier additionally discloses:
wherein the image setting includes an image processing setting for processing captured images (paragraphs [0037], [0038] [0041], [0044]-[0046], a series of frames is captured with various settings related to storage and format);

Regarding claim 14, arguments analogous to claim 1 are applicable.  The computer readable medium is taught as evidenced by control circuit 104, CPU 111, server 201, remote server 202 being programmed to execute the described operations and various memories stored within those computing systems.

Regarding claim 15, the structural elements of device claim 1 perform all of the steps of method claim 15.  Thus, claim 15 is rejected for the same reasons discussed in the rejection of claim 1. 

Claim(s) 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sevier in view of Stevens as applied to claim 2 above, further in view of Ackley et al. (U.S.P.G. Pub. No. 2019/0213361).

Regarding claim 3, the combination of Sevier and Stevens discloses the device of the parent claim (claim 2).
	The combination of Sevier and Stevens does not explicitly disclose:
wherein the processor makes the determination by determining whether a number of graphical encoding elements that are depicted in the at least first image meets a threshold count.
	Ackley et al. (U.S.P.G. Pub. No. 2019/0213361) discloses:
wherein the processor makes the determination by determining whether a number of graphical encoding elements that are depicted in the at least first image meets a threshold count (paragraphs [0175]-[0178], the graphical elements of the barcode are compared against threshold values to see if minimum standards are met)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the determination of whether a number of graphical encoding elements that are depicted in the image meets a threshold count of Ackley with the combination of Sevier and Stevens such that the system would be configured to analyze the barcode for accuracy by considering its graphical features against a threshold as described in Ackley.  The suggestion/motivation would have been in order to “determin[e] the prescribed corrective action…that specifically associates a failure to meet the acceptable defects grade with the prescribed corrective action” (paragraph [0032] of the Ackley reference).

	Regarding claim 4, the combination of Sevier, Stevens, and Ackley discloses the device of the parent claim (claim 3).
Ackley additionally discloses:
wherein in response to the processor makes the determination that the number of graphical encoding elements depicted in the at least first image does not meet the threshold count, (i) automatically adjusting the image setting for processing a next image (Figure 7, paragraphs [0093]-[0095], [0129], [0130], [0133], [0134], image quality adjustments are made) and (ii) making a second determination as to whether the next image satisfies the threshold for recognizing the encoding (Figure 7, paragraphs [0093]-[0095], [0129], [0130], [0133], [0134], successive barcodes are similarly checked for quality after adjustment)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the determination of whether a number of graphical encoding elements that are depicted in the image meets a threshold count of Ackley, automatically adjust the image setting, and determine if the next image satisfies the threshold as described in Ackley with the combination of Sevier and Stevens.  The suggestion/motivation would have been in order to “determin[e] the prescribed corrective action…that specifically associates a failure to meet the acceptable defects grade with the prescribed corrective action” (paragraph [0032] of the Ackley reference).

	Regarding claim 5, the combination of Sevier, Stevens, and Ackley discloses the device of the parent claim (claim 3).
	Sevier additionally discloses:
wherein the processor performs the one or more operations in response to detecting a user input (paragraph [0043], the user can activate or deactivate the archive mode),
by automatically adjusting the image setting for processing the next image on a portion of the next image that is indicated by the user input (paragraph [0043], in response to the archive mode trigger, a set of frames is buffered for decoding)

Regarding claim 6, the combination of Sevier, Stevens, and Ackley discloses the device of the parent claim (claim 3).
Sevier additionally discloses:
wherein the processor repeatedly performs the one or more operations until at least one of (i) a threshold number of iterations is reached (Figure 5, paragraphs [0038], [0039], it is determined if the threshold value for the fail count is exceeded), or (ii) the number of graphical encoding elements that are depicted in the next image meets the threshold count.

Claim(s) 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sevier and Stevens as applied to claim 2 above, further in view of McLeod (U.S.P.G. Pub. No. 2013/0169996).

	Regarding claim 7, the combination of Sevier and Stevens discloses the device of the parent claim (claim 2).
	Sevier additionally discloses:
wherein the processor is further operable to execute the printing device control application to: 
upon determining the at least first image satisfies the threshold for recognizing the encoding the detected graphical encoding element in the at least first image, interpret the encoding of the detected graphical encoding element in the at least first image (Figure 5, paragraphs [0038], [0039], it is determined if the threshold value for the fail count is exceeded for the image read – the barcode is continually read if the read was unsuccessful and the threshold value has not been exceeded); 
The combination of Sevier and Stevens does not explicitly disclose:
based on the interpretation of the encoding of the detected graphical encoding element of the at least first image, determine an identifier of a printing device. 
	McLeod discloses:
based on the interpretation of the encoding of the detected graphical encoding element of the at least first image, determine an identifier of a printing device (paragraph [0124]-[0125], the identifier is read in association with settings; see also paragraphs [0047] and [0050])
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the determination of an identifier based upon interpretation of the read code as described in McLeod with the combination of Sevier and Stevens such that when the code was scanned, the system would determine an identifier of the device.  The suggestion/motivation would have been in order to more conveniently provide “instructions for resolving the apparatus [error] condition and/or improving the functionality or performance of the apparatus” (paragraph [0043] of the McLeod reference).

	Regarding claim 8, the combination of Sevier, Stevens, and McLeod disclose the device of the parent claim (claim 7).
	McLeod additionally discloses:
wherein the processor is further operable to execute the printing device control application to: obtain content associated with the printing device, based on the determined identifier of the printing device (paragraphs [0128], [0130], content is provided to the user to help repair a defective component after scanning the code); and 
generate augmented reality content on a display of the mobile computing device, based on the content (paragraphs [0128]-[0132], the content is augmented reality content on the mobile device)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to additionally combine the obtaining of content based on the determined identifier with the generation of augmented reality content on the mobile device of McLeod with the previous combination of Sevier, Stevens, and McLeod such that when the code was read by the camera, augmented reality content for diagnostics or repair was generated as described.  The suggestion/motivation would have been in order to “better inform the user as to the location and repair procedure for the defective component” (paragraph [0131] of the McLeod reference).

	Regarding claim 9, the combination of Sevier, Stevens, and McLeod disclose the device of the parent claim (claim 7).
	McLeod additionally discloses:
wherein the processor is further operable to execute the printing device control application to: wirelessly communicate with the printing device, based at least on the determined identifier of the printing device (paragraph [0127], the reading of the code causes the message to be communicated to the code reading device; see paragraph [0061] and throughout regarding the ability for the printer to be able to communicate with the code reading device wirelessly)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the determination of an identifier based upon interpretation of the read code as described in McLeod with the combination of Sevier and Stevens such that when the code was scanned, the system would determine an identifier of the device and then, based on the determined identifier, wirelessly communicate with the printing device as described.  The suggestion/motivation would have been in order to more conveniently provide “instructions for resolving the apparatus [error] condition and/or improving the functionality or performance of the apparatus” (paragraph [0043] of the McLeod reference).

Claim(s) 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sevier and Stevens as applied to claims 10 and 12 above, further in view of Newman et al. (U.S. Patent No. 10,200,575).

Regarding claim 11, the combination of Sevier and Stevens discloses the device of the parent claim (claim 10).
The combination of Sevier and Stevens does not explicitly disclose:
wherein the image capture setting of the camera includes a contrast setting, a resolution setting, and a zoom level setting
	Newman et al discloses:
wherein the image capture setting of the camera includes a contrast setting, a resolution setting, and a zoom level setting (column 5, lines 4-48, contrast, resolution, and zoom level can all be set for the camera)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the image capture settings of the camera in Newman with the combination of Sevier and Stevens such that the camera would have been configured to include a contrast setting, a resolution setting, and a zoom level setting.  The suggestion/motivation would have been in order to “allow for a simple configurable camera system…[that] enables setting of image capture configurations without the use of other sensor types” (column 3, lines 12-16 of the Newman reference).

Regarding claim 13, the combination of Sevier and Stevens discloses the device of the parent claim (claim 12).
The combination of Sevier and Stevens does not explicitly disclose:
wherein the image processing setting of the camera includes a contrast setting and a resolution setting 
Newman et al. discloses:
wherein the image processing setting of the camera includes a contrast setting and a resolution setting (column 5, lines 4-48, contrast and resolution level can all be set for the camera)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the image capture settings of the camera in Newman with the combination of Sevier and Stevens such that the camera would have been configured to include a contrast setting, a resolution setting, and a zoom level setting.  The suggestion/motivation would have been in order to “allow for a simple configurable camera system…[that] enables setting of image capture configurations without the use of other sensor types” (column 3, lines 12-16 of the Newman reference).
Art Cited But Not Relied Upon
	Martinsen (U.S.P.G. Pub. No. 2018/0069989) discloses a system that uses an identifier to access a data store to retrieve output metadata to govern output parameters of a device to put content on a substrate (see, for example, Figure 3)
	Barnett (U.S.P.G. Pub. No. 2019/0259124) discloses a system including the collection of image data, with associated detection and decoding of bar codes/QR codes therein (see, for example, abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R WALLACE whose telephone number is (571)270-1577. The examiner can normally be reached Monday-Friday from 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 5712728243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R WALLACE/Primary Examiner, Art Unit 2674